DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant's submission filed on 2/15/2022 has been entered.  


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.


Response to Amendment
3.	Claims 1, 4, 9, 12, 17, 19, 21, and 24 are amended. Claims 1-2, 4-6, 9-17, and 19-24 are pending and have been examined.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim(s) 1-2, 5-6, 9-11, 13-14, 17, 19, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable by Sinton et al. (US 20150039494 A1) in view of Baarman et al. (US 2011/0043327 A1), in view of Salama et al; (US 2015/0100495 A1).  
Claim 1
	The following limitations are disclosed by Sinton:
a first communication system and a second communication system, the second communication system being a near-field-communication (NFC) system;(See [0053] which describes a first communication system between a controller, electronic device 101, and a user device, mobile phone 102. This constitutes the first communication system. Then see [0049] which states that the electronic device 101 is in communication with a merchant terminal 106 via a NFC connection which constitutes the second communication system with NFC capability.)
and a controller that executes instructions to perform operations comprising:(See fig. 1, part 101. This electronic device 101 acts as the controller.)
when the first communication system is powered, establishing, via the first communication system, a first wireless connection with a user device ;(See [0053] which describes a first communication system between a controller, electronic device 101, and a user device, mobile phone 102. [0046] specifies the use of induction wireless to power the connection.)
establishing, via the second communication system, a second wireless connection with a payment terminal;(See [0049] which states that the electronic device 101, or controller, is in communication with a merchant terminal 106 via a NFC connection which is wireless.)
and transmitting, the token, through the second wireless connection, the token to the payment terminal,(See [0085] which details the secure transmission of payment account details, or a token, to a POS terminal 106 using NFC circuitry.)
	Sinton does not disclose however Baarman discloses a batteryless payment device for executing a financial transaction (0048).  	
	Sinton does not disclose however Baarman teaches a power receiver, of the batteryless payment device coupled to the first communication system and the second communication system, wherein the power receiver wirelessly receives a first power supply from a first external device and powers the first communication system such that the first communication system is powered solely by the first power supply (0048, claim 1).  
Sinton does not disclose however Baarman teaches wherein the power receiver wirelessly receives a second power supply from a second external device associated with a merchant and powers the second communication system such that the second communication system is powered solely by the second power supply (0048, claim 1). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sinton to include the teachings of Baarman.  The rationale to combine the teachings would be an increasing need for widely available power, particularly in the field of consumer and business electronics, due to the proliferation of laptop computers, cell phones, music players, personal digital assistants and other self-powered rechargeable portable/remote devices that require periodic charging.	
	Sinton does not disclose however Salama teaches receiving, by the payment device, through the first wireless connection, an updateable token from the user device, the token comprising encrypted information corresponding to a financial account and expiring after a predetermined time, the financial account being maintained by a financial service provider (Vault 146 may be configured to update, replace, refresh, modify, and/or delete tokens and tokenized transaction accounts in accordance with the disclosed embodiments.  In certain aspects, vault 146 may receive information from one or more other entities in computing environment 100, such as payment network 130.  For example, payment network 130 may provide an authorization request to vault 146 that includes a tokenized transaction account involved in a transaction. 0039).  
	Sinton does not disclose however Salama teaches wherein, the financial transaction is authorized upon: receiving the token by the financial service provider the token from the payment terminal; and receiving by the financial service provider location information of the user device (GPS 0043).  At the time of filing there it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sinton to include the teachings of Salama.  The rationale to combine the teachings would be improved protection, security in high security risk environments.

Claims 9 and 17 each recite similar language as to claim 1 and therefore stand rejected on the same grounds.
	Claim 2
		The following limitations are further disclosed by Sinton:
The device of claim 1, wherein the power receiver comprises an induction antenna configured to receive power from an induction field. (See [0046], with reference to fig. 1, which specifies the use of induction wireless to establish the connection between electronic device 101 and mobile phone 102. Applicant's disclosure in para. 6 defines the wireless powering being inductive. Thus, the electronic device 101 includes an antenna that can receive power through an induction field.)
	Claim 5
		The following limitations are further disclosed by Sinton:
The device of claim 1, further comprising a secure element configured to store data and execute processes securely. (See [0050]-[0051] which teaches that data required to retain and transmit data to perform transactions, or a token, can be stored on a secure element on the controller.)
	Claim 6
		The following limitations are further disclosed by Sinton:
The device of claim 5, wherein the operations further comprise saving the token in the secure element.(See [0050]-[0051] which teaches that data required to retain and transmit data to perform transactions, or a token, can be stored on a secure element on the controller.)
Claim 10 Sinton does not disclose however Salama teaches receiving, by the mobile payment device, through the first wireless connection, an updateable token from the user device, that includes encrypted information corresponding to a financial account and expires after a predetermined time, wherein the financial account is maintained by a financial service provider (Salama 0039).  
	Sinton does not disclose however Salama teaches wherein, the financial transaction is authorized upon: receiving the token by the financial service provider the token from the payment terminal; and receiving by the financial service provider location information of the user device (GPS 0043).  At the time of filing there it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Sinton to include the teachings of Salama.  The rationale to combine the teachings would be improved protection, security in high security risk environments.

	Claim 13
Sinton discloses The system of claim 9, wherein the batteryless payment device further comprises a secure element configured to store data and execute processes securely. (See [0050]-[0051] which teaches that data required to retain and transmit data to perform transactions, or a token, can be stored on a secure element on the controller.)
	Claim 14
Sinton discloses The system of claim 13, wherein the operations further comprise saving the token in the secure element. (See [0050]-[0051] which teaches that data required to retain and transmit data to perform transactions, or a token, can be stored on a secure element on the controller.)
	
	Claim 19
Sinton discloses The method of claim 17, wherein receiving the power comprises receiving, , the power by an induction antenna from an induction field generated by the external device. (See [0046], with reference to fig. 1, which specifies the use of induction wireless to establish the connection between electronic device 101 and mobile phone 102. Applicant's disclosure in para. 6 defines the wireless powering being inductive. Thus, the electronic device 101 includes an antenna that can receive power through an induction field.)
	Claim 23
Sinton discloses The system of claim 9, wherein the operations further comprise providing feedback to the user device regarding whether the token has been successfully received. (See [0097] which describes the issuer sending an appropriate response back to the user terminal either declining or approving the transaction.)

	Claims 11 and 20
Please see the response to claims 9 and 17, upon which claims 11 and 20 depend, to see the limitations disclosed by Sinton. The following limitations, however, are not disclosed by Sinton while they are taught by Baarman:
The system of claim 9, wherein the first communication system is configured to perform wireless communication with the user device using a Bluetooth Low Energy communication. (See column 3, lines 48-51 which teach the use of a frequency of 2.4 GHz in short range communications. Column 2, lines 65-66 contemplate the use of the technology for short range communications between devices. Applicant's specification admits that BLE may operate in the 2.4 GHz band [022].)
Baarman teaches that a frequency in the 2.4 GHz band can be used to accomplish short range communications. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the short range communication required for token provisioning and payment as disclosed in Sinton with the specific frequency band used to accomplish the communication as taught in Baarman. One of ordinary skill in the art would have recognized the need for short range communication to build the system as disclosed in Sinton and Lloyd and known that a 2.4 GHz frequency band as taught in Baarman would provide the predictable result.

12.	Claims 4, 12, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinton et al. (US 20150039494 A1) in view of Baarman et al. (US 2011/0043327 A1), in view of Salama et al; (US 2015/0100495 A1), and Jarman et al. (US 20150161594 A1) hereinafter Jarman.
Claim 4
Please see the response to claim 1, upon which claim 4, to see the specific limitations disclosed by Sinton and taught by Baarman along with the Graham v. Deere motivation statement for combining the two references. Sinton and Baarman, however, do not disclose the following limitations while Jarman does teach the following limitations:
The device of claim 1, wherein the second communication system is configured to receive power from an induction field generated by the payment terminal and to supply the received power to the second communication system (See [0043]-[0045] which teach that a payment terminal 100 has inductive power coupling circuitry. This would generate an inductive field for a transaction.)
Jarman teaches that a payment terminal is capable of powering nearby devices through an induction field. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the need to power a provisioned payment token for payment as disclosed in Sinton and Baarman with the ability of a payment terminal to inductively power nearby devices as taught in Jarman. One of ordinary skill in the art at the effective filing date of the invention would have recognized that powering a nearby device at a payment terminal which is a known technique described in Jarman could produce predictable results upon the application of the known technique to a known device which is the use of a batteryless payment token to effect payment at a point-of-sale terminal as disclosed in Sinton.


Claim 12
Please see the response to claim 9, upon which claim 12, to see the specific limitations disclosed by Sinton. Sinton, however, does not disclose the following limitations while Jarman does teach the following limitations:
The system of claim 9, wherein the power receiver - 4-U.S. Application No. 15/444,229 Attorney Docket No. 05793.3572-00000 comprises an induction antenna configured to receive power from a second induction field generated by the payment terminal, and to power the second communication system. (See [0043]-[0045] which teach that a payment terminal 100 has inductive power coupling circuitry. This would generate an inductive field for a transaction. See fig. 1 which shows an energy communication between a mobile device 50 and a payment terminal.)
Jarman teaches that a payment terminal is capable of powering nearby devices through an induction field. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the need to power a provisioned payment token for payment as disclosed in Sinton with the ability of a payment terminal to inductively power nearby devices as taught in Jarman. One of ordinary skill in the art at the effective filing date of the invention would have recognized that powering a nearby device at a payment terminal which is a known technique described in Jarman could produce predictable results upon the application of the known technique to a known device which is the use of a batteryless payment token to effect payment at a point-of-sale terminal as disclosed in Sinton.

Claim 24
Please see the response to claim 1, upon which claim 24, to see the specific limitations disclosed by Sinton and taught by Baarman along with the Graham v. Deere motivation statement for combining the two references. Sinton and Baarman, however, do not disclose the following limitations while Jarman does teach the following limitations:
The system of claim 1, wherein the external device is an induction power pad. (See [0043]-[0045] which teach that a payment terminal 100 has inductive power coupling circuitry. This would generate an inductive field for a transaction.)
Jarman teaches that a payment terminal is capable of powering nearby devices through an induction field. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the need to power a provisioned payment token for payment as disclosed in Sinton and Baarman with the ability of a payment terminal to inductively power nearby devices as taught in Jarman. One of ordinary skill in the art at the effective filing date of the invention would have recognized that powering a nearby device at a payment terminal which is a known technique described in Jarman could produce predictable results upon the application of the known technique to a known device which is the use of a batteryless payment token to effect payment at a point-of-sale terminal as disclosed in Sinton.

13.	Claims 15-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinton et al. (US 20150039494 A1) in view of Baarman et al. (US 2010/0091995 A1), in view of Salama et al; (US 2015/0100495 A1), view of Zhou; Andrew H B et al. (US 9100493 B1) hereinafter Zhou).
Claim 15
Please see the response to claim 9, upon which claim 15 depends, to see the specific limitations disclosed by Sinton. Sinton, however, does not disclose the following limitations while Zhou does teach the following limitations:
The device of claim 1, further comprising an indicator providing an indication of the operating status of the batteryless payment device.(See column 5, lines 45-51 which describe the use of light indication to notify a user. Then column 14, lines 51-52 further detail fig. 7 which shows the light indicator as part 790 in fig. 7.)
Zhou teaches the use of an LED indicator to provide notifications to a payment device involved in facilitating mobile device payments. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a LED indicator as taught in Zhou to the token provisioning and payment device as disclosed in Sinton. One of ordinary skill in the art would have recognized that applying the known technique of using an indicator to notify a user of the operating status of a payment device to the known device that provisions payment credentials and effects payment as disclosed in Sinton would yield a predictable result and result in an improved system.
	Claim 16
Please see the response to claim 9, upon which claim 16 depends, to see the specific limitations disclosed by Sinton. Sinton, however, does not disclose the following limitations while Zhou does teach the following limitations:
	All of the limitations of claim 15, upon which claim 16 depends.
The batteryless payment device of claim 7, wherein the indicator is a light emitting diode.(See column 14, lines 51-52 which show that the indicator can be a light emitting diode (LED).)
Zhou teaches the use of an LED indicator to provide notifications to a payment device involved in facilitating mobile device payments. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a LED indicator as taught in Zhou to the token provisioning and payment device as disclosed in Sinton. One of ordinary skill in the art would have recognized that applying the known technique of using an indicator to notify a user of the operating status of a payment device to the known device that provisions payment credentials and effects payment as disclosed in Sinton would yield a predictable result and result in an improved system.
	Claim 22
Please see the response to claim 9, upon which claim 22 depends, to see the specific limitations disclosed by Sinton. Sinton, however, does not disclose the following limitations while Zhou does teach the following limitations:
The system of claim 15, wherein the indication comprises an indication of one of a successful communication, a communication failure, or a power failure, and the indicator comprises a signal specific to the indication. (See column 4, lines 18-29 which describe how a wearable device receives communications, one of which is at least a phone call. Then see column 5, lines 45-51 which describe how based on the data, an indication can be given. Thus, based on a successful communication like a phone call, an indicator is given.)
Zhou teaches the use of an LED indicator to provide notifications to a payment device involved in facilitating mobile device payments. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a LED indicator as taught in Zhou to the token provisioning and payment device as disclosed in Sinton. One of ordinary skill in the art would have recognized that applying the known technique of using an indicator to notify a user of the operating status of a payment device to the known device that provisions payment credentials and effects payment as disclosed in Sinton would yield a predictable result and result in an improved system.
14.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinton et al. (US 20150039494 A1) in view of Baarman; Peter J. et al. (US 8463185 B2) hereinafter Baarman in view of Salama et al; (US 2015/0100495 A1), and Caglayan; Yigit et al. (US 20140279472 A1) hereinafter Caglayan.
Claim 21
Please see the response to claim 9, upon which claim 21 depends, to see the specific limitations disclosed by Sinton. Sinton, however, does not disclose the following limitations while Caglayan does teach the following limitations:
The system of claim 9, wherein the identification information comprises a media access control address of the user device. (See [0026] which describes the MAC address associated with a device being used to identify the device in a financial transaction.)
Caglayan teaches that a unique identifier for a mobile device in a payment transaction may include a MAC address. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include in the mobile device identifying step of Sinton the specific limitation that a MAC address can be used to identify the mobile device as in Caglayan because the claimed invention is merely a combination of old elements, and in the combination the old elements would perform the same function as they do separately. One of ordinary skill in the art would have been motivated to make this combination because a MAC address is a well-known identifier that could readily be used to identify the mobile device in a transaction the same way a mobile phone number or other unique identifier could.


Response to Arguments
15.	USC 103 Arguments
Applicant’s arguments with respect to claims 1-2, 4-6, 9-17, and 19-24 have been considered but are moot in view of new grounds of rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/ERIC T WONG/Primary Examiner, Art Unit 3692